DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 26, 2021 has been entered.

Response to Arguments
Applicant’s arguments, see pages 6-8, filed on January 26, 2021, with respect to claims 1-10 have been fully considered and are persuasive.  The rejection of claim 1-9 has been withdrawn.

Allowable Subject Matter
The following is an Examiner's statement of reasons for the indication of allowable subject matter:  

b.	The following is an Examiner's Statement of Reasons for Allowance:  Claims 1-11 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art which teaches the information processing apparatus and the method of controlling an information processing apparatus, the method comprising:  determining, whether there is a first batch processing button or not in a case where a first single processing button is selected, wherein the first batch processing button is a batch processing button for executing a plurality of processes including at least a process to execute a first function using first setting information, and wherein the first single processing button is a single processing button for executing the first function using second setting information which is different from the first setting information; and generating, upon determining that there is the first batch processing button, based on the plurality of processes corresponding to the first batch processing button, a second batch processing button whose plurality of processes includes a process to execute the first function using the-first second setting information.
Isobe et al (US Publication No. 2008/0068647) discloses an image processing system capable of displaying a single processing button for a single process and a batch processing button for a plurality of processes depending on the first and second setting information.  Isobe fails to teach the generation of a second batch processing button whose plurality of processes includes a process to execute the first function using the second setting information.
Hirose (US Publication No. 2018/0074769) discloses an information apparatus for executing workflow processing wherein the workflow defines a plurality of processes in a predetermined order.  The apparatus comprises workflow control unit connecting to job control unit to determine the setting information for a single process or a multiple processes.  Hirose fails to teach the execution of the first function from a first setting information to the second setting information in case the first function is included in the plurality of processes.
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	a. Yamazaki (US Publication No. 2011/0279856) discloses an information processing apparatus including an application capable of providing a plurality of types of cooperative function and a setting unit for setting processing for each cooperative function.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-VINH THI NGUYEN whose telephone number is (571)272-7466.  The examiner can normally be reached on Monday-Friday 9-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                             

/ANH-VINH T NGUYEN/						ANH-VINH THI NGUYENPrimary Examiner, Art Unit 2672					Primary Patent Examiner
									Art Unit 2672

February 13, 2021